Citation Nr: 1731411	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  12-31 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected residual gunshot wound to the left leg.    

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1986 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that proceeding is associated with the record.

In June 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using a paper claims file and the Veterans Benefits Management System (VBMS) electronic claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for a lumbar spine disorder, the Veteran was afforded VA examination in May 2016.  The examiner opined that it was less likely as not that the Veteran's lumbar spine disorder was causally or etiologically related to his military service, to include any symptomatology therein.  He further opined that it was less likely as not that the Veteran's lumbar spine disorder was caused by or permanently aggravated by his service-connected residuals of a gunshot wound to the left leg.  Rather, the examiner stated that the Veteran's back disorder was most likely due to heavy lifting while working as a fork lift driver.  However, the Board finds that the examiner's opinion is unclear.  In this regard, the examiner stated that there were no complaints of back pain after the Veteran sustained a gunshot wound to the left leg.  However, the Veteran's VA medical records di document complaints of back pain after his gunshot wound in 1988.  Moreover, the examiner's supporting rationale did not address the issue of aggravation.  Therefore, a remand is necessary to obtain an additional VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Regarding the claim for TDIU, the Board finds that additional development is necessary prior to adjudication of the claim.  The Veteran is currently service-connected for the following disabilities: posttraumatic stress disorder (PTSD), assigned a 70 percent evaluation; residuals of a gunshot wound to the left leg  with muscle XI involvement and retained ballistic fragments, assigned a 10 percent evaluation; and a scar, residual of gunshot wound to the left leg.  His combined rating is 80 percent.  

The record contains several conflicting statements from the Veteran regarding his unemployability.  For example, on a December 2011 VA vocational rehabilitation inventory, the Veteran reported that he left his job in shipping and receiving because of his non-service-connected knee injury and his inability to stand for long periods.  However, on a May 2014 VA vocational rehabilitation inventory, the Veteran reported that he left his job in shipping and receiving because his employer closed its company.  In addition, in September 2014, the Veteran reported that he was employed as a landscaper and janitor and indicated that his job was suitable and did not aggravate his conditions. 

The Board notes that a December 2015 VA examiner indicated that the Veteran's PTSD resulted in occupational impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  In so finding, the examiner indicated that the October 2011 VA psychiatric examination should be reviewed for relevant occupational and educational history and stated that the Veteran was still not able to work due to irritability and isolating behavior.  Notably, however, the October 2011 VA examiner concluded that the Veteran's claim for unemployability was not supported by the evidence.  Moreover, the December 2015 VA examiner's opinion appears to be based on an incomplete review of the Veteran's history.  In this regard, the examiner noted that the Veteran was incarcerated in 2014; however, he did not address the Veteran's more recent legal history.  

The Board also notes that the medical evidence of record does not address the combined impact of the Veteran's service-connected disabilities.  Based on the foregoing, the Board finds that the Veteran should be afforded an examination to ascertain the overall functional impact of his service-connected disabilities.  

Furthermore, the record reflects that the Veteran has been incarcerated several times during the appeal period.  See, e.g., April 2015 and December 2015 notice of incarceration; January 2016 vocational rehabilitation record.  On remand, the AOJ should verify the Veteran's dates of incarceration, to include whether he is currently incarcerated.   In this regard, the Board notes that VA shall not assign to any veteran a TDIU rating during any period during which the veteran is incarcerated in a Federal, State, local, or other penal institution or correctional facility for conviction of a felony. 38 U.S.C.A. § 5313(c).  The primary legislative purpose for this limitation is "to prevent duplication of governmental expenditures benefiting incarcerated persons in receipt of veterans' compensations." VAOPGCPREC 5-2006 (August 11, 2006) (noting that interpretation of Section 5313 to result in double governmental expenditures would "thwart Congress' clear purpose for the reduction in benefit payments").

In addition, the Board finds that additional efforts are necessary to verify the Veteran's service.   The Board notes that a June 2010 Beneficiary Identification and Records Locator Subsystem (BIRLS) Veterans Identification Data (VID) screen indicates that the Veteran had a period of verified service from May 1986 to December 1988.  However, it is unclear whether the Veteran had additional service.  In this regard, the Board notes that the Veteran has reported varying dates of service.  For example, the Veteran reported that he served in the United States Marine Corps from May 1986 to December 1989.  See, e.g., April 2000 claim and April 2014 vocational rehabilitation application.  He has also reported that he served from May 1986 to May 1990.  See, e.g., January 2011, June 2011, and November 2011 vocational rehabilitation applications.  Moreover, VA medical records dated in November 1990 and July 1991 noted that the Veteran reported that he was serving in the National Guard and Reserves.  Therefore, the AOJ should attempt to verify any additional periods of service and obtain any outstanding service treatment records.

The Board also notes that the Veteran's DD Form 214 is not associated with the claims file.  In addition, the Veteran reported that he received an Article 15 during service.  See January 2011 VA psychiatry record.  However, the service personnel records currently associated with the claims file do not contain any such record.  Therefore, on remand, the AOJ should ensure that complete service personnel records have been obtained.

Lastly, in the June 2015 remand, the Board directed the AOJ to request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his lumbar spine disorder, to include Dr. P.W. (initials used to protect privacy).  In December 2015, the AOJ requested that the Veteran submitted authorization to obtain medical records on his behalf.  However, the AOJ did not specifically request records from Dr. P.W.  Therefore, on remand, the AOJ should afford the Veteran an additional opportunity to submit authorization to obtain any outstanding private medical records.  


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal. 
A specific request should be made for authorization to obtain any outstanding records from Dr. P.W. at the Baptist Hospital.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Tennessee Valley Health Care System (HCS) dated from June 2016 to the present.  

2.  The AOJ should attempt to verify the Veteran's reported periods of service and obtain any outstanding service personnel and service treatment records, to include any DD Form 214.   

It is noted that the Veteran has reported that he served from May 1986 to December 1989.  See, e.g., April 2000 claim and April 2014 vocational rehabilitation application.  
He has also reported that he served from May 1986 to May 1990.  See, e.g., January 2011, June 2011, and November 2011 vocational rehabilitation applications.  In addition, VA medical records dated in November 1990 and July 1991 noted that the Veteran stated that he was in the National Guard and Reserve.

The AOJ should document all efforts undertaken and the responses received.

3.  The AOJ should verify the Veteran's dates of incarceration during the appeal period, to include whether he is currently incarcerated, and determine whether any period of incarceration was for the conviction of a felony.  

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.   

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current low back disorders.  If any previously diagnosed disorder is not found on examination, the examiner should address whether the disorder was misdiagnosed or has resolved.  

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder is caused by or aggravated by the Veteran's service-connected residual gunshot wound to the left leg.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  The AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  

It should also be noted that the Veteran has been incarcerated at times during the appeal period.  A TDIU rating cannot be granted during any period during which the veteran is incarcerated in a Federal, State, local, or other penal institution or correctional facility for conviction of a felony. 38 U.S.C.A. § 5313 (c); VAOPGCPREC 5-2006 (August 11, 2006).

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.  

6.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




